UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2014 Date of reporting period:February 28, 2014 Item 1. Reports to Stockholders. Annual Report February 28, 2014 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Institutional Class Shares (Trading Symbol: TWMLX) Investor Class Shares (Trading Symbol: TWMVX) Investment Adviser Tiedemann Wealth Management, LLC 520 Madison Avenue 26th Floor New York, New York 10022 1-855-TWM-FUND (1-855-896-3863) Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 SCHEDULES OF INVESTMENTS, OPTIONS WRITTEN AND OPEN FUTURES CONTRACTS 10 STATEMENT OF ASSETS AND LIABILITIES 15 STATEMENT OF OPERATIONS 16 STATEMENT OF CHANGES IN NET ASSETS 17 FINANCIAL HIGHLIGHTS 18 NOTES TO FINANCIAL STATEMENTS 20 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 30 NOTICE OF PRIVACY POLICY & PRACTICES 31 ADDITIONAL INFORMATION 32 Dear Shareholders, The Fund’s fiscal year came to a close with equity markets at or near all-time highs and the world brimming with optimism that we are beginning to see a coordinated economic recovery across many of the world’s developed economies. The past year was broadly divided into three distinct phases for equity markets: the first phase of strong asset appreciation prior to Chairman Bernanke’s June comments on “QE” (Quantitative Easing – i.e., Federal Reserve bond purchases), the second phase encompassed what we like to call the “Taper Tantrum” where assets reacted (in some cases over-reacted) to Bernanke’s comments resulting in the sharp rise of interest rates, and the third and final phase when investors began to accept that interest rates would gradually move higher towards normalized levels.This was a period where risk taking in developed equity markets was well rewarded and any other positioning resulted in being overrun by the central banks resulting in a renewed appetite for risk by investors beginning in the 4th quarter of 2013. This said, it was also a year that narrowly avoided multiple pitfalls for equity markets (the fiscal cliff, debt ceiling standoff, Syria, Government shutdown, etc.), which were avoided primarily due to the promise of further monetary intervention. The start of 2014 marked the first time since 2007 that we began a calendar year without large macroeconomic issues hanging over investors’ heads.This has led to fresh highs in investor confidence and, in our view, some complacency.In years past, macroeconomic issues made it difficult for many investors to take a long-term view and in many cases had a very strong hand in muting job and economic growth in the U.S.For now, developed-country central banks have successfully exhausted those betting against them and appear to have engineered a coordinated recovery with their stimulus efforts, with both Europe and Japan now echoing the U.S. with their respective central bank policies.However, with equity valuations now at cycle highs, we believe earnings growth will need to catch-up with multiples for markets to continue higher. Against this backdrop, for the one year period ended February 28, 2014, the Fund’s Institutional Class shares were up +12.60% against +21.68% for the MSCI World Index.The Fund’s call option program detracted -1.60%, while security selection (after Fund fees and expenses) accounted for the remaining difference. On that note, the Fund focuses its security selection process on factors which we believe are indicative over the long-term of strong and well managed businesses such as dividend growth, stability and quality.While the Fund’s portfolio provided strong absolute returns over the period, it significantly lagged the MSCI World Index in which the stock prices of cyclical and lower quality companies were driven higher as optimism over global growth took hold over the latter half of 2013.As an example of this, the Fund’s largest detractors over the period relative to the MSCI World Index are companies that meet our dividend growth, stability and quality criteria and which we have high confidence in: IBM, Chevron, Coca-Cola, Nestle, Canon and McDonald’s.These companies, in aggregate, cost the Fund an estimated -4.56% relative to the MSCI World Index over the period.While they did not keep up with market returns in 2013, we believe these types of companies should continue to provide solid and stable growth over the long-term. Thank you for investing with us and for your continued confidence. Very truly yours, Tiedemann Wealth Management, LLC Past performance does not guarantee future results. The information provided herein represents the opinion of the Fund manager and is not intended to be a forecast of future events or a guarantee of future results. Must be preceded or accompanied by a prospectus. 3 Mutual fund investing involves risk.Principal loss is possible.The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks in differences in accounting methods.The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund.The Fund may also use options and future contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of security prices, interest rates and currency exchange rates.The investment in options is not suitable for all investors. The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets.The MSCI World Index consists of the following 24 developed market country indices: Australia, Austria, Belgium, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Israel, Italy, Japan, Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland, the United Kingdom, and the United States (As of 12/31/12).MSCI World Index information is included for illustrative purposes only and is not intended to imply that any investment objective is similar to any index either in composition or in element of risk.It is not possible to invest directly in an index. Fund holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security.Please refer to the Schedules of Investments, Options Written and Open Futures Contracts in this report for a complete list of Fund holdings. The Fund is distributed by Quasar Distributors, LLC. 4 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees, distribution and service (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (September 1, 2013 - February 28, 2014). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example. The example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 5 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Expense Example (Continued) (Unaudited) Institutional Class Expenses Paid Beginning Ending During Period Account Value Account Value September 1, 2013 - September 1, 2013 February 28, 2014 February 28, 2014* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Institutional Class’ annualized expense ratio of 1.18%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Investor Class Expenses Paid Beginning Ending During Period Account Value Account Value September 1, 2013 - September 1, 2013 February 28, 2014 February 28, 2014* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Investor Class’ annualized expense ratio of 1.53%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Investment Highlights (Unaudited) The Fund’s investment objective is long-term capital appreciation and income. The Fund seeks to achieve its investment objective by investing primarily in a portfolio of common stocks of issuers in developed markets throughout the world, including the United States.In addition, the Fund uses options, including covered call options and index options, as well as futures contracts, to seek to enhance equity returns, to lower the overall volatility of the Fund’s investment portfolio and to generate income.The Fund generally invests at least 80% of its net assets (including any borrowings for investment purposes) in an integrated strategy comprised of equity securities of companies with large market capitalizations and writing (selling) covered call options on a portion of the equity securities held in the Fund’s portfolio.Under normal market conditions, the Fund generally invests in securities of issuers from at least three different countries (including the United States), with at least 40% of the Fund’s net assets invested in foreign securities. The Fund’s geographic allocation of portfolio assets as of February 28, 2014 is shown below. Allocation of Portfolio Assets (% of Long-Term Investments) 7 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Investment Highlights (Continued) (Unaudited) Average Annual Total Returns as of February 28, 2014 Annualized Since Inception One Year (3/31/11) Institutional Class Shares 12.60% 9.13% MSCI World Index 21.68% 10.48% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-855-TWM-FUND (1-855-896-3863). The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date for Institutional Class shares. The graph does not reflect any future performance. The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of the developed markets.The MSCI World Index consists of the following 24 developed market country indices: Australia, Austria, Belgium, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Israel, Italy, Japan, Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland, the United Kingdom, and the United States. One cannot invest directly in an index. Growth of $25,000 Investment *Inception Date 8 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Investment Highlights (Continued) (Unaudited) Average Annual Total Returns as of February 28, 2014 Annualized Since Inception One Year (5/31/11) Investor Class Shares 12.41% 8.01% MSCI World Index 21.68% 10.32% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-855-TWM-FUND (1-855-896-3863). The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date for Investor Class shares. The graph does not reflect any future performance. The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of the developed markets.The MSCI World Index consists of the following 24 developed market country indices: Australia, Austria, Belgium, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Israel, Italy, Japan, Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland, the United Kingdom, and the United States. One cannot invest directly in an index. Growth of $10,000 Investment *Inception Date 9 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Schedule of Investments February 28, 2014 Shares Value COMMON STOCKS 97.43% Aerospace & Defense 8.73% BAE Systems PLC (a) $ General Dynamics Corp. (b) Honeywell International, Inc. United Technologies Corp. Air Freight & Logistics 0.41% CH Robinson Worldwide, Inc. Beverages 3.80% Coca-Cola Co. (b)(c) Biotechnology 0.53% CSL Ltd. (a) Capital Markets 1.18% Charles Schwab Corp. T Rowe Price Group, Inc. Chemicals 3.32% Air Liquide SA (a)(b) Air Products & Chemicals, Inc. PPG Industries, Inc. Commercial Banks 4.21% Royal Bank Of Canada (a)(c) Distributors 0.98% Genuine Parts Co. Li & Fung Ltd. (a) Diversified Financial Services 0.67% Mcgraw-Hill Financial, Inc. Electric Utilities 1.37% SSE PLC (a) Electrical Equipment 1.78% Emerson Electric Co. Electronic Equipment, Instruments & Components 0.64% Hoya Corp. (a) Food & Staples Retailing 3.32% Sysco Corp. Woolworths Ltd. (a) Food Products 6.04% Nestle SA (a)(b)(c) Unilever NV (a) The accompanying notes are an integral part of these financial statements. 10 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Schedule of Investments (Continued) February 28, 2014 Shares Value Gas Utilities 0.39% Hong Kong & China Gas Co. Ltd. (a) $ Health Care Equipment & Supplies 0.43% Essilor International SA (a) Hotels, Restaurants & Leisure 2.57% McDonald’s Corp. (c) Industrial Conglomerates 2.54% 3M Co. (c) Insurance 8.34% Aflac, Inc. (c) Chubb Corp. Muenchener Rueckversicherungs AG (a)(c) IT Services 5.74% Automatic Data Processing, Inc. International Business Machines Corp. (c) Paychex, Inc. Machinery 2.49% Atlas Copco AB (a) Dover Corp. Illinois Tool Works, Inc. Media 1.70% Pearson PLC (a) WPP PLC (a) Multiline Retail 0.72% Next PLC (a) Multi-Utilities 0.55% Consolidated Edison, Inc. Office Electronics 2.21% Canon, Inc. (a)(b)(c) Oil, Gas & Consumable Fuels 9.66% Chevron Corp. (c) Exxon Mobil Corp. (b)(c) Imperial Oil Ltd. (a) Personal Products 1.50% Kao Corp. (a) L’oreal SA (a) The accompanying notes are an integral part of these financial statements. 11 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Schedule of Investments (Continued) February 28, 2014 Shares Value Pharmaceuticals 15.04% Eli Lilly & Co. (c) $ Johnson & Johnson (b)(c) Roche Holdings AG (a)(c) Takeda Pharmaceutical Co. Ltd. (a)(b) Professional Services 0.58% Capita PLC (a) Semiconductors & Semiconductor Equipment 0.57% Linear Technology Corp. Specialty Retail 3.63% Hennes & Mauritz AB (a) Ross Stores, Inc. Tiffany & Co. TJX Companies, Inc. Textiles, Apparel & Luxury Goods 1.33% LVMH Moet Hennessy Louis Vuitton SA (a)(b) Trading Companies & Distributors 0.46% WW Grainger, Inc. TOTAL COMMON STOCKS (Cost $283,583,568) REAL ESTATE INVESTMENT TRUSTS 1.68% HCP, Inc. (b) Public Storage Realty Income Corp. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $5,419,227) SHORT-TERM INVESTMENTS 0.63% STIT-Treasury Portfolio 0.010% (d) TOTAL SHORT-TERM INVESTMENTS (Cost $2,179,492) Total Investments (Cost $291,182,287) 99.74% Other Assets in Excess of Liabilities 0.26% TOTAL NET ASSETS 100.00% $ (a) Foreign issued security denominated in U.S. dollars. (b) All or a portion of this security is pledged as collateral for options written. See Note 2 in the Notes to Financial Statements. (c) All or a portion of this security may be subject to call options written. (d) Variable rate security; the rate shown represents the rate at February 28, 2014. Abbreviations: PLC Public Limited Company. SA Generally designates corporations in various countries, mostly those employing the civil law. Ltd. Limited Liability Company AG Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e. owned by shareholders. The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. (“MSCI”) and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 12 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Schedule of Options Written February 28, 2014 Contracts Value CALL OPTIONS 3M Co. Expiration: April, 2014, Exercise Price: $145.00 $ Canon, Inc. Expiration: March, 2014, Exercise Price: $35.37 (a) Aflac, Inc. Expiration: May, 2014, Exercise Price: $67.50 Chevron Corp. Expiration: March, 2014, Exercise Price: $130.00 Coca-Cola Co. Expiration: May, 2014, Exercise Price: $40.00 Exxon Mobil Corp. Expiration: April, 2014, Exercise Price: $97.50 International Business Machines Corp. Expiration: May, 2014, Exercise Price: $195.00 iShares MSCI EAFE Index Fund Expiration: March, 2014, Exercise Price: $68.00 Expiration: May, 2014, Exercise Price: $70.00 Johnson & Johnson Expiration: March, 2014, Exercise Price: $97.50 Eli Lilly & Co. Expiration: April, 2014, Exercise Price: $57.50 McDonald’s Corp. Expiration: March, 2014, Exercise Price: $100.00 Muenchener Rueckversicherungs AG Expiration: March, 2014, Exercise Price: $234.65 (a) Nestle SA Expiration: April, 2014, Exercise Price: $81.86 (a) Roche Holdings AG Expiration: May, 2014, Exercise Price: $318.36 (a) Royal Bank Of Canada Expiration: April, 2014, Exercise Price: $68.34 (a) Total Options Written (Premiums received $855,376) $ (a) Foreign issued security denominated in U.S. dollars. The accompanying notes are an integral part of these financial statements. 13 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Schedule of Open Futures Contracts February 28, 2014 Number of Contracts Notional Settlement Unrealized Description Purchased Value Month Appreciation E-mini MSCI EAFE 11 $ March-14 $ E-mini S&P 500 11 March-14 Total Futures Contracts Purchased $ $ The accompanying notes are an integral part of these financial statements. 14 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Statement of Assets and Liabilities February 28, 2014 Assets Investment, at value (cost $291,182,287) $ Cash Foreign currencies, at value (cost $114,796)(1) Receivable for investments sold Deposit for futures at broker Dividends and interest receivable(2) Dividend tax reclaim receivable Receivable for Fund shares sold Other Assets Total Assets Liabilities Options written, at value (premiums received $855,376) Payable for Fund shares redeemed Payable to affiliates Payable to Adviser Payable for distribution fees 9 Payable for shareholder servicing fees 2 Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital $ Accumulated undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation (depreciation) on: Investments Foreign currency translation Futures contracts Written options contracts Net Assets $ Institutional Class Shares Net Assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price, and offering price per share $ Investor Class Shares Net Assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price, and offering price per share $ A portion of this amount serves as collateral for options written. Net of $25,101 in dividend withholding tax payable. The accompanying notes are an integral part of these financial statements. 15 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Statement of Operations For the Year Ended February 28, 2014 Investment Income Dividend income(1) $ Interest income Total Investment Income Expenses Management fees Administration fees Custody fees Transfer agent fees and expenses Legal fees Audit and tax fees Fund accounting fees Federal and state registration fees Chief Compliance Officer fees and expenses Reports to shareholders Trustees’ fees and related expenses Distribution (12b-1) fees - Investor Class 10 Shareholder servicing fees - Investor Class 2 Other expenses Total expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) from: Investments Foreign currency translation ) Written option contracts expired or closed ) Futures contracts closed Change in net unrealized appreciation (depreciation) on: Investments Foreign currency translations Futures contracts ) Written options contracts Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ Net of $451,728 in foreign withholding taxes. The accompanying notes are an integral part of these financial statements. 16 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund Statement of Changes in Net Assets Year Ended Year Ended February 28, 2014 February 28, 2013 From Operations Net investment income $ $ Net realized gain (loss) from: Investments Foreign currency translation ) ) Written option contracts expired or closed ) ) Futures contracts closed Change in net unrealized appreciation (depreciation) on: Investments Foreign currency translation ) Future contracts ) Written options contracts ) Net increase in net assets resulting from operations From Distributions Net investment income - Institutional Class ) ) Net investment income - Investor Class ) ) Net realized gains - Institutional Class ) ) Net realized gains - Investor Class ) ) Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold - InstitutionalClass Proceeds from shares sold - InvestorClass – Shares issued in reinvestment of distributions - Institutional Class Payments for shares redeemed - Institutional Class ) ) Net increase/(decrease) in net assets from capital share transactions ) Total Increase In Net Assets Net Assets Beginning of period End of period $ $ Accumulated Undistributed Net Investment Income $ $ The accompanying notes are an integral part of these financial statements. 17 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund – Institutional Class Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Year Ended Year Ended Period Ended February 28, February 28, February 29, Net Asset Value, Beginning of Period $ $ $ Income from investment operations: Net investment income(2) Net realized and unrealized gains on investments Total from Investment Operations Less distributions paid: From net investment income ) ) ) From capital gains ) ) — Total distributions paid ) ) ) Net Asset Value, End of Period $ $ $ Total Return(3) % % % Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ $ Ratio of expenses to average net assets(4) % % % Ratio of net investment income to average net assets(4) % % % Portfolio turnover rate(3) % % % The Institutional Class shares commenced operations on March 31, 2011. Per share net investment income was calculated using average shares outstanding. Not annualized for periods less than one full year. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. 18 AllianceBernstein/TWM Global Equity & Covered Call Strategy Fund – Investor Class Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Year Ended Year Ended Period Ended February 28, February 28, February 29, Net Asset Value, Beginning of Period $ $ $ Income from investment operations: Net investment income(2) Net realized and unrealized gains on investments Total from Investment Operations Less distributions paid: From net investment income ) ) ) From capital gains ) ) — Total distributions paid ) ) ) Net Asset Value, End of Period $ $ $ Total Return(3) % % % Supplemental Data and Ratios: Net assets at end of period (000’s) $
